Citation Nr: 0801385	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-02 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than December 16, 
2002, for the assignment of a rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pierson Behr, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The veteran had active military service in the Army from May 
1968 to April 1971, including service in the Republic of 
Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which re-opened, and then denied, the veteran's service 
connection claim for post-traumatic stress disorder (PTSD).

A January 2004 decision review officer (DRO) decision granted 
the veteran service connection for PTSD and assigned a 30 
percent rating effective November 30, 2000.  A November 2004 
DRO granted an increased rating of 70 percent for the 
service-connected PTSD, with an effective date of December 
16, 2002.

A document dated in June 2005 indicates that the transcript 
for an October 6, 2004 hearing before a decision review 
officer could not be located.  However, on September 26, 
2005, the veteran again presented testimony during a hearing 
before a decision review officer, and a transcript of that 
hearing is of record.

The veteran and his representative have indicated that they 
seek an earlier effective
date for the grant of the 70 percent rating; however because 
the veteran would benefit from any rating higher than that 
which he was already granted for the time period in question 
, the Board has recharacterized this issue on the title 
page. 


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in July 1993.  The appellant received timely notice of the 
determination, but did not appeal and that decision is now 
final.

2.  The veteran's PTSD did not manifest occupational and 
social impairment, with deficiencies in most areas or with 
reduced reliability and productivity, nor did it meet or 
approximate the criteria for a rating higher than 30 percent, 
prior to December 16, 2002.


CONCLUSION OF LAW

The criteria of an effective date earlier than December 16, 
2002, for the assignment of a rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§  3.157, 3.400, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 490-491.  

Notwithstanding, the RO provided notice pursuant to Dingess 
in March 2006, subsequent to the initial adjudication.  The 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process, and the claim was subsequently 
readjudicated in a September 2006 supplemental statement of 
the case, following the provision of notice.  The veteran has 
not alleged any prejudice, nor has any been shown.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a psychiatric 
examination, obtained a medical opinion as to the severity of 
the disability, and afforded the veteran the opportunity to 
give testimony before the RO.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.                          

Analysis

In a January 2004 DRO decision, the veteran  was granted 
service connection for PTSD and assigned a 30 percent rating, 
effective November 30, 2000, the date the claim on appeal was 
filed.  In November 2004, the RO assigned a 70 percent 
rating, effective December 16, 2002.  The veteran appealed 
this action to the Board, asserting that entitlement to an 
effective date in November 2000 is warranted for the increase 
to 70 percent.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  In cases involving increases in 
disability compensation, the effective date will be the 
earliest date at which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date.  Otherwise, the date of 
receipt of the claim will be the effective date. 38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

The earliest possible effective date for a higher evaluation 
is one year prior to the November 30, 2000, claim.  See 38 
C.F.R. § 3.400(o)(2).  

Therefore, it must be determined if the evidence of record 
shows that a rating in excess of 30 percent is warranted for 
the veteran's service-connected PTSD at any time between 
November 30, 1999, and the current December 16, 2002, 
effective date of the increased rating to 70 percent.  

A 50 percent rating for PTSD is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, DC 9411.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but serve 
as examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an earlier effective date for an 
increased rating, the adjudicator must consider all symptoms 
of a claimant's service-connected mental condition that 
affect the level of occupational or social impairment.  Id. 
at 443.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (DSM) (4th ed.1994).

A letter dated in July 2001 from the veteran's VA 
psychologist, who treated the veteran between January 1992 
and June 1998, notes that the veteran has PTSD and psychotic-
like rages, sleep disturbances, significant states of 
confusion resulting in acts of poor judgment, and bouts of 
depression.  Furthermore, it notes that veteran is unlikely 
to be able to sustain concentration and/or rational decision 
making processes without continued psychotherapy.  

A letter from the veteran's VA social worker, who treated the 
veteran from March 2000 through at least July 2001, dated in 
January 2001, reports that the veteran experiences anxiety, 
restlessness, intrusive thoughts, social isolation, sleep 
disturbance, anger, and that he is prone to periods of 
extreme sadness and depression.  He also is reported to have 
a propensity for extreme mood swings, is easily startled, and 
engages in repetitive behavior.  A duplicate of this letter 
that is dated in June 2001 is also of record. 

The record includes brief reports of the patient's frequent 
participation in VA counseling sessions with the above noted 
VA social worker, which are dated from March 2000 to July 
2001.  The content of these reports indicate that the veteran 
had anxiety and anger issues, periods of depression, and 
problems at work. 
 
Likewise, there are VA counseling sessions of record, dated 
from November 2001 through 2003 with a different VA social 
worker that note that the veteran was frequently in a bad 
mood, suffered from anxiety, and had a difficult time getting 
along socially with his co-workers.

In July 2001 a VA psychiatric examination was conducted for 
the veteran's PTSD claim.  The examiner discussed, in detail 
the veteran's experiences in Vietnam, and noted that the 
veteran had no thoughts of suicide or suicide attempts; that 
he was casual and neat in dress; oriented to time, place, and 
person; was able to organize his thoughts; spoke normally; 
and had moderate tension, anxiety, and depression.  Finally, 
it was noted that the veteran had no psychosis, delusions, 
hallucinations, or organicity, and that his judgment was 
good.  A diagnosis of PTSD was made, and a GAF score of 70 
was given. 

A December 16, 2002, VA psychiatric treatment record notes 
that the veteran was mildly depressed and irritable, and that 
the veteran reported that he seldom slept more than 15-20 
minutes at a time during the night, experienced intrusive 
thoughts, and that these symptoms diminished the quality of 
his concentration and short term memory.  The record reflects 
the veteran's report that these symptoms have caused intra- 
and inter-personal turmoil, marital and familial strife, 
social discomfort, and occupational difficulties.  A GAF 
score of 47 was assigned to the veteran.  

The veteran's wife submitted a letter dated in January 2003, 
noting that the veteran lived in constant fear that someone 
will kill or harm him, was depressed and lacked interest in 
things, had anger problems, had claustrophobia, was afraid of 
crowds, was frightened of people of Asian origin, had 
problems with loud sounds, such as fireworks, and cannot 
maintain a steady job.  Additionally, she noted that he had 
trouble sleeping, and got up 3 to 4 times per night.  

The veteran submitted a document dated in July 2006, in 
support of the present claim, that notes that during the 
period between filing his claim in November 2000 and December 
2002 he suffered from worsening symptoms of PTSD that 
disrupted his employment and marriage.  

On the whole, there is no period of time between November 30, 
1999, and December 16, 2002 where the evidence indicates that 
the criteria for a rating higher than 30 percent have been 
met or approximated.  

The medical evidence does not demonstrate occupational and 
social impairment with reduced reliability and productivity 
due to findings of such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); or impaired abstract thinking.  Impaired 
judgment, disturbances of mood, and difficulty in 
establishing and maintaining effective work and social 
relationships were noted throughout the entire medical 
record, however no one medical record or opinion, or other 
document of record, notes that the veteran suffered from a 
majority of the examples listed above for a 50 percent or 
higher rating for any specific period of time between 
November 30, 1999 to December 16, 2002.  See 38 C.F.R. § 
4.130, DC 9411.

In addition, in July 2001 a GAF score of 70 was given, which 
is representative of some mild symptoms.  See DSM-IV, pp. 46-
47.  

The symptoms recited in the criteria are not an exhaustive 
list.  But the demonstrated documented manifestations more 
nearly approximate the 30 percent, rather than the 50 percent 
or 70 percent ratings at all relevant times prior to December 
2002.  

As the criteria for assignment of the next higher 50 percent 
rating are not met, the criteria for the even higher rating 
of 70 percent are likewise not met. 

The Board has considered the statements of the veteran and 
his wife.  The veteran is competent as a lay person to report 
that on which he has knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, neither the veteran, nor his 
wife are competent to offer a medical opinion as to the 
extent of his disability, as there is no evidence of record 
that they have specialized medical knowledge.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993). 

The preponderance of the evidence is against an effective 
date earlier than December 16, 2002, for the assignment of a 
rating in excess of 30 percent for the service-connected 
post-traumatic stress disorder (PTSD); there is no doubt to 
be resolved; and an earlier effective date is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an effective date earlier than December 16, 
2002, for the assignment of a rating in excess of 30 percent 
for the service-connected PTSD is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


